Citation Nr: 0527921	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to accrued benefits by a survivor of the deceased 
veteran.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1929 to September 1933 and in the United States 
Army from January 1943 to October 1945.  He died on June [redacted], 
2002.  The appellant is the veteran's surviving adult son.  
There is no surviving spouse of the veteran.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in August 2002 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2003, the Board remanded this case to the RO for 
procedural reasons.  The case was returned to the Board in 
August 2005.

FINDING OF FACT

The appellant does not meet the legal requirements to be 
considered a child of the deceased veteran for the purpose of 
accrued benefits.


CONCLUSION OF LAW

Entitlement to accrued benefits by a survivor of the deceased 
veteran is not warranted.  38 U.S.C.A. §§ 5107, 5121(a) (West 
2002 & Supp. 2005);  38 C.F.R. §§ 3.57, 3.1000 (2004); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
However, because undisputed facts render the appellant 
ineligible for accrued benefits as a survivor of his father, 
the deceased veteran, the Board finds that the VCAA does not 
apply to this appeal.  See 38 C.F.R. § 3.105(d) (2004); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 
16 Vet. App. 129 (2002); VAOPGCPREC 5-2004.

II. Legal Criteria

A statute provides that periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death (referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to the veteran's spouse or, if there is no surviving 
spouse, to the individual's children in equal shares. 
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.1000 (2004).  

A regulation which implements the statute on accrued benefits 
provides that a "child" entitled to accrued benefits is 
defined as the term child is provided in 38 C.F.R. § 3.57 and 
includes an unmarried child who became permanently incapable 
of self-support prior to attaining 18 years of age as well as 
an unmarried child over the age of 18 but not over 23 years 
of age who was pursuing a course of instruction within the 
meaning of 38 C.F.R. § 3.57 at the time of the payee's death.  
38 C.F.R. § 3.1000(d)(2) (2004).

38 C.F.R. § 3.57 (2004) provides that the term "child" of 
the veteran means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child, and
(1) Who is under the age of 18 years; or
(2) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or
(3) Who, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  38 C.F.R. § 3.57(a) 
(2004).

III. Factual Background and Analysis

On VA Form 21-527, Income, Net Worth and Employment 
Statement, dated in March 2003, the appellant stated that his 
date of birth was January [redacted], 1953, so he is now 52 years of 
age.  He is thus not an unmarried person under the age of 18 
years or a student at an educational institution who is not 
yet 23 years of age.  The appellant does not contend and 
there is no evidence of record which shows that he became 
permanently incapable of self-support prior to attaining the 
age of 18 years.  Therefore, undisputed facts demonstrate 
that the appellant is not, by law, a "child' of the deceased 
veteran, his father, for the purpose of entitlement to 
accrued benefits under laws administered by VA.  The Board 
concludes that, because the appellant lacks basic eligibility 
for accrued benefits as a child of the veteran, his claim on 
appeal for accrued benefits must be denied on the basis of 
lack of entitlement under the law.  See  38 U.S.C.A. 
§ 5121(a) (West 2002 & Supp. 2005);  38 C.F.R. §§ 3.57, 
3.1000 (2004); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to accrued benefits by a survivor of the deceased 
veteran is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


